DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dragon Ball Heroes in view of Official Notice in further view Shimoda (U.S. PGPUB 2016/0059130).

Re claims 1, 6, 7, 16, and 17: Dragon Ball Heroes discloses a game device for playing a video game, comprising:
a first display configured to display the video game (the video discloses an arcade gaming machine having a display);
a computing device (the video discloses an arcade), and
a storage medium containing program instructions stored therein (the video discloses an arcade machine having memory), execution of which by the computing device causes the game device to provide the functions of:
a recognition unit configured to obtain item information from a user item of a user, the item information including a game character which the user plays in the video game (the arcade machine has 
an operation input unit configured to receive an input of an operation for the video game from the user (the arcade machine discloses input buttons for providing operations into the video game); a controller configured to control the displaying of the video game to cause the game character to appear on the first display, using the item information, the video game including a first animation that is related to the game character and that includes a plurality of frames (the video discloses that the arcade machine displayer a game character performing an animation).
Dragon Ball Heroes fails to disclose cause a notification image for notifying the user of a timing of a first operation to be displayed on the first display, while displaying the first animation, the displaying of the first animation being stopped in response to reception of the first operation, and in response to the reception of the first operation by the operation input unit during the displaying of the first animation, cause the rest of frames of the first animation after a timing at which the first operation is received not to be displayed. However, these limitations describe skipping an animation otherwise known in the art as a cut scene. Examiner takes Official Notice that a "skip button," i.e. a notification image, is often provided in game for the purposes of informing the player that they can skip through cutscenes, i.e animation sequences. The "skip button" is played during a period of time during the cutscene and is also placed at a fixed position on the display area usually near the bottom corner of the display area. It would have been obvious to one of ordinary skill in the art at the time the invention was made, to incorporate a skip button into the game of Dragon Ball Heroes, for the purpose of speeding up gameplay.
Dragon Ball Heroes in view of Official Notice fails to disclose that the controller causes the notification image to be displayed near the game character that appears in the first animation. However, Shimoda discloses displaying information near the game character to notify the player of important . 
Allowable Subject Matter
Claims 2-5, 8, 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 02/09/2020 have been fully considered but they are not persuasive. Examiner previously indicated claim 9 as allowable, however upon further search Examiner found Shimoda (U.S. PGPUB 2016/0059130) which teaches the limitation of “the controller causes the notification image to be displayed near the game character that appears in the first animation.” Therefore, Examiner reopened prosecution. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913.  The examiner can normally be reached on Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/               Primary Examiner, Art Unit 3715